Citation Nr: 1635727	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-28 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent prior to March 14, 2014, for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a respiratory disorder, to include mycobacterium tuberculosis, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317.

4.  Entitlement to service connection for irritable bowel syndrome, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317.

5.  Entitlement to service connection for peripheral neuropathy of the right and left arm, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317.

6.  Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317.

7.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU), prior to March 14, 2014


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Accredited Agent


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from October 1989 to December 1994, including service in Southwest Asia from September 1990 to March 1991.  He earned a Southwest Asia service medal with two bronze Service Stars, among other awards and decorations.

These matters are on appeal from rating decisions issued in March 2013 and June 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Additionally, a June 2014 rating decision denied TDIU.  The Veteran submitted a notice of disagreement and a Statement of the Case was issued in July 2016.  

However, the Veteran's claim for the highest available rating for PTSD, together with his formal claim for TDIU and statements that he lost his employment and income as a result of service-connected PTSD, requires that the Board infer a claim for total disability from the date of onset of unemployability, prior to March 14, 2014, the effective date of his 100% rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As such, the claim on appeal is more accurately stated as listed on the title page of this decision.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a respiratory disorder, IBS, and peripheral neuropathy of the upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 14, 2014, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas due to such symptoms as: anxiety, irritability, flashbacks, nightmares, near-continuous depression, difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.

2.  Prior to March 14, 2014, the Veteran's service-connected PTSD precluded him from securing or following a substantially gainful occupation.

3.  The preponderance of the evidence weighs against a finding that the Veteran has chronic fatigue syndrome or a sleep disorder, at this time.
CONCLUSIONS OF LAW

1.  Prior to March 14, 2014, the criteria for a disability rating higher than 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, DC 9411 (2015).

2.  Prior to March 14, 2014, the criteria for a total disability rating based on individual unemployability had been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

3.  The basic criteria for service connection for chronic fatigue syndrome and a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating Claim

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran has claimed that his service-connected PTSD is more than his current evaluation.

Historically, in March 2013, the RO granted service connection for PTSD, evaluated as 70 percent disabling effective from June 4, 2012 (the date of claim).  In December 2014, the RO increased the rating from 70 percent to 100 percent, effective March 14, 2014.  However, since this increase did not constitute a full grant of the benefit sought, including consideration of a rating higher than 70 percent prior to March 14, 2014, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a 10 percent rating for PTSD and chronic adjustment is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in October 2014, therefore the claim is governed by DSM-V.

Nonetheless, the Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Turning to the merits of the claim, VA treatment records include a January 2012 report which indicates a diagnosis of PTSD and GAF score of 60.  On mental status examination, the Veteran was adequately dressed and groomed with a cooperative, friendly and polite attitude and behavior.  He was oriented to person, place, and time.  Memory was good with a dysphoric mood.  Suicidal and homicidal ideations were not present.  Speech was normal with coherent thinking process.  Insight was good and judgment was intact.  There was no evidence of psychosis.  He had no contact with his first wife and some contact with his second wife.  He was in the process of starting a job as a clinical social worker, but stated that he changed jobs about every three years and struggled with those in leadership.

On September 2012 VA PTSD examination, the Veteran's symptoms included anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; criteria which warrant the assignment of a 70% disability evaluation.

With regard to employment, he had a graduate degree in community counseling and had been working as a counselor since 1995.  He was recently hired as a psychology technician at a VA Medical Center (VAMC).

SSA records include a disability determination explanation which indicates that he was in a new intimate relationship.  He had some trauma related nightmares, but other significant increase in psychiatric symptoms.  It was noted that he did not have social interaction limitations.

On November 2013 mental status examination, his mood was described as "ok" with a somewhat worried, but mostly euthymic affect.  Thought process was coherent with no evidence of psychosis or mania.  He denied suicidal or homicidal ideations.   He was once again homeless and reported increased PTSD symptoms since leaving his job.

On December 2013 VA PTSD examination, it was noted that he resigned from his position at a VAMC due to recurrence of PTSD symptoms, related to not feeling safe in his job, and was unemployed.

He continued to take medication for his psychiatric disorder, but stated that he felt more "edgy and irritable."  His PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and unprovoked irritability, without violence.

The VA examining psychologist indicated that his level of occupational and social impairment was best summarized as an occasional and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication; criteria which warrant the assignment of a 30% disability evaluation.

On March 2014 VA examination, it was noted that his psychosocial and environmental problems included primary support, housing, financial, and occupational problems.  His PTSD was manifested by total and social occupational impairment.  While he had an advanced degree, he experienced occupational instability.  His symptoms included depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty adapting to stressful circumstances, including work or work-life setting and orientation to time or place.

The VA physician opined that due to current re-experiencing of incidents associated with combat tours, he was not a prime candidate for long-term gainful employment at that time.  

The record also includes a May 2012 statement from a former co-worker that he was quiet and withdrawn at work, had difficulty sleeping, and trouble maintaining intimate relationships; a June 2012 statement from his mother that he self-isolated and was cold and distant; an October 2012 statement from his ex-spouse that he became violent with her, was a little distant from his family, angry with unpredictable rage, and cold-hearted; and a December 2013 statement from his friend that he had nightmares, sleep difficulty, and employment instability. 

After review of the evidence, the Board finds that for the period prior to March 14, 2014, a higher evaluation of 100 percent for PTSD is not warranted.  There is no indication that the Veteran has consistently had GAF scores of 40 or below.  There is also no indication from the record that the Veteran has any symptoms that would warrant an evaluation of 100 percent.  While the record reflects that the Veteran experienced some memory loss, there was no evidence of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place.  The Board fully recognizes that the listed symptoms for a 100 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

While total occupational impairment due to PTSD has been demonstrated, as will be discussed in further detail below, total social impairment, as contemplated by the rating criteria, is simply not shown or even approximated.  

In this regard, the September 2012 and December 2013 VA examining psychologists' findings show that the Veteran's PTSD symptoms warranted the assignment of no more than a 70% evaluation.  Moreover, the record does not support a finding of total social and occupational impairment due to PTSD prior to March 14, 2014.

It is important for the Veteran to understand that a disability evaluation of 70 percent will cause him many problems and that this fact is not in dispute.  If there were no problems associated with his disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 70 percent evaluation.  The Veteran's statements made during the September 2012 and December 2013 VA examinations in many respects support a 70% evaluation, not a 100% finding.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet an even higher, 100 percent, level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period prior to March 14, 2014.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all social and occupational impairment resulting from his PTSD.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his occupational and social impairment due to PTSD symptoms.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

II. TDIU

As indicated in the Introduction, the Board has taken jurisdiction over the issue of entitlement to TDIU prior March 14, 2014.  The Veteran contends that he is unemployable due to his service-connected PTSD.

At the outset, the Board notes that the Veteran is in receipt of a 100 percent schedular rating for PTSD from March 14, 2014.  Therefore, a claim of TDIU is moot from that point.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the Board will address whether a TDIU is warranted prior to March 14, 2014.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  As the Board is granting an increased rating for the Veteran's PTSD in the decision above, the Veteran's rating for his service-connected disabilities met the threshold criteria for consideration of a TDIU, prior to May 10, 2014.  38 C.F.R. §§ 4.16(a).

Evidence of record reflects that the Veteran last engaged in substantially gainful employment in June 2013.  See, December 2013 VA Form 21-8940.  A review of the Veteran's VA examinations and VA, SSA, and private treatment records reflects that the Veteran had a severe occupational impairment or was totally disabled, prior to March 14, 2014, because of his service-connected PTSD.  Specifically, on December 2013 and March 2014 VA PTSD examinations it was noted that he had been unemployed since June 2013 and was totally occupationally impaired due his PTSD.  The Veteran is service-connected for PTSD as of June 4, 2012, at a 70% disability rating.

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected PTSD was sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level, prior to March 14, 2014.
	
Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU is warranted, prior to March 14, 2014.  38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.
III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia  Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317 (a)(1).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has chronic fatigue syndrome and a sleep disorder that are related to his service in Southwest Asia.  

However, neither the Veteran's service treatment records nor post-service treatment records reflect a diagnosis of chronic fatigue syndrome or a sleep disorder.
On October 2012 VA chronic fatigue syndrome examination, the examining physician diagnosed a history of sleep disturbance since 1995 and indicated that he had no findings, sings, or symptoms attributable to chronic fatigue syndrome.

On October 2012 VA sleep apnea examination, the examining physician indicated that the Veteran had never had a diagnosis of sleep apnea.  He did not have any documented sleep disorder and sleep study performed that month showed no significant sleep apnea and snoring 3% of the time.

In this case, there is no medical evidence or diagnosis of chronic fatigue syndrome or a sleep disorder, either during or since the Veteran's service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

To the extent that the Veteran complains that he has fatigue and sleep problems (that have not been attributed to his service-connected PTSD), VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against these claims.  While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with chronic fatigue syndrome or a sleep disorder, including sleep apnea.

Accordingly, the preponderance of the evidence is against the claims for service connection for chronic fatigue syndrome and a sleep disorder and the claims must be denied.

The Board has taken the contention that the Veteran has chronic fatigue syndrome and a sleep disorder, to include sleep apnea.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the existence of currently diagnosed chronic fatigue syndrome and sleep apnea, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Given the foregoing, the Board finds that the medical evidence outweighs the contentions of the Veteran, his family, and his friends.
 
In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for chronic fatigue syndrome and a sleep disorder and there is no doubt to be otherwise resolved.  As such, these claims are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2015).

Duties to Notify and Assist

With regard to the TDIU claim, the Board's grant of a TDIU prior to March 14, 2014, constitutes a complete grant of the benefits sought on appeal, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.

With regard to the claims for service connection for chronic fatigue syndrome and a sleep disorder and an increased initial rating for PTSD, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

With regard to the claims for service connection for chronic fatigue syndrome and a sleep disorder, the Board finds that the examination reports shows the examining physician considered the evidence of record and the reported history of the Veteran and conducted a thorough VA examination and a review of the claims file, noting all findings necessary for proper adjudication of the matters.  Hence, the Board finds that the VA examination in this case is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

With regard to the claim for an increased initial rating for PTSD, relevant VA psychiatric examinations were obtained in December 2012 and September 2013.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his psychiatric disorder.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

An initial rating higher than 70 percent for PTSD prior to March 14, 2014, is denied.

A TDIU is granted, beginning June 2013.

Service connection for chronic fatigue syndrome is denied.
Service connection for a sleep disorder, to include sleep apnea, is denied.


REMAND

The Veteran contends that he has a respiratory disability, peripheral neuropathy of the upper extremities, and IBS that are related to his service in Southwest Asia.

With regard to the claimed respiratory disorder, including tuberculosis, on VA tuberculosis DBQ examination October 2012, the examining physician indicated that he had not been diagnosed with active or latent tuberculosis (TB).  However, there is no record that the Veteran underwent a VA respiratory examination to address his complaints of a respiratory disability, other than TB, related to his service.

With regard to the claimed peripheral neuropathy, on October 2012 VA peripheral nerve conditions examination, he presented with a diagnosis of mild compressive neuropathy "costo-clavicular syndrome" since 2010.

Finally, with regard to IBS, on October 2012 VA intestinal conditions DBQ, the examining physician diagnosed irritable bowel syndrome since 1994.

However, the examining physician failed to provide any opinion as to whether the Veteran's IBS, and peripheral neuropathy were related to his service.  In addition, while the Veteran was afforded a VA tuberculosis examination, he was not afforded with a respiratory examination to address the respiratory symptoms he contends are related to his service.

As such, it remains unclear whether the Veteran has a currently diagnosed respiratory disorder and whether his diagnosed IBS, and peripheral neuropathy of the upper extremities that are related to his service.

Accordingly, the above-referenced October 2012 VA examinations are inadequate for adjudication purposes as to these issues.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303  (2007). 

Accordingly, a remand is necessary for this purpose.

While on Remand any additional VA treatment records should be associated with the claims file.

In addition, in light of the TDIU finding, the Veteran, in consultation with his representative, may wish to withdraw all remaining claims (in writing).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's IBS, respiratory disorder, and peripheral neuropathy of the upper extremities, including those from the Mission Valley VAMC, dated from May 2014 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

2.  After the foregoing has been completed, schedule appropriate VA examination to determine the nature and etiology of any respiratory disorder, IBS, and peripheral neuropathy of the upper extremities, to include as due to an undiagnosed illness.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

a) Diagnose all current disabilities manifested by a respiratory disorder, IBS, and peripheral neuropathy of the upper extremities.
 
b) State whether or not the Veteran's respiratory disorder, IBS, and peripheral neuropathy of the upper extremities are a symptom of a diagnosed disability or are attributable to an undiagnosed illness.
 
c) Is it at least as likely as not (a 50 percent probability or greater) that any current disorder(s) manifested by a respiratory disorder, IBS, and peripheral neuropathy of the upper extremities had its onset in or is etiologically-related to either period of the Veteran's active duty service, to include exposure to environmental hazards during the Veteran's Persian Gulf service (i.e., an undiagnosed illness or medically unexplained chronic multisymptom illness)?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


